DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/8/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/8/2021. In particular, original Claims 1 and 20 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 
	
Information Disclosure Statement
The information disclosure statements filed 7/1/2019 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information disclosure statements have been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of 
Applying these factors to claims 2-4 and 6-15, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) of compounds possessing the calculated singlet-triplet gap recited in claims 2-4, the reduction potential recited in claims 6-10, and the delta E recited in claims 11-15. The only portions of the specification that describe the singlet-triplet gap recited in claims 2-4, the reduction potential recited in claims 6-10, and the delta E recited in claims 11-15 are: Paragraph [0160] drawn to the single-triplet splitting, Paragraphs [0161]-[0162] drawn to the reduction potential, and Paragraph [0163] drawn to the delta E of the compound. 
Specifically, Paragraph [0160] only discloses the singlet-triplet gap recited in claims 2-4 and 6 and does not disclose any compound or compounds associated with the disclosed singlet-triplet gap. Paragraphs [0161]-[0162] only disclose the recited reduction potential recited in claims 6-10 and do not disclose any compound or compounds associated with the disclosed reduction potential. Paragraph [0162] only discloses the delta E recited in claims 11-15 and does not disclose any compound or compounds associated with the disclosed delta E. Furthermore, in the instant Specification, while Pages 36-57 disclose specific compounds and Pages 80-105 disclose specific synthesized compounds, these sections of the Specification do not disclose any of the properties recited in claims 2-4 and 6-15. In other words, a fair reading of the instant Specification reveals that it is unclear which, if any, of the disclosed compounds possess one or more of the properties recited in claims 2-4 and 6-15.

	Given that the specification only discloses the recited singlet-triplet gap, reduction potential, and delta E ranges as recited in the instant claims and does not disclose any metal complexes possessing these properties and further does not disclose what bonding, substituents, etc. are required for a metal complex to possess the recited properties, it is urged that the amount of direction provided by the instant Specification (c.f. factor (f)) is such that one of ordinary skill in the art would not be able to make or use the invention based on the content of the disclosure.
	Finally, given that the specification does not disclose any working examples (c.f. factor (g)) of compounds possessing the properties recited in claims 2-4 and 6-15, it is t it is urged that that one of ordinary skill in the art would not be able to make or use the invention based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 recites that the second aryl or heteroaryl ring is attached to a second nitrogen atom of the first ring. Claim 16 depends from claim 1 and claim 1 recites the limitation “where the other nitrogen atom of the first ring is directly bonded to a second aryl or heteroaryl ring which is not directly bonded to the metal”. Thus, firstly it is noted that claim 1 already requires that the second aryl or heteroaryl ring is attached to a second nitrogen atom of the first ring. Secondly, it is noted that claim 1 requires that the second aryl or heteroaryl ring is directly bonded while claim 16 recites that the second aryl or heteroaryl ring is attached to a second nitrogen atom of the first ring. Thus, the scope of claim 16 encompasses the direct attachment recited in claim 1 as well as indirect attachments, i.e. through a spacer or linker group, which is bro is scope than that required by claim 1. Accordingly, claim 16 can be either considered to require the same limitation recited in claim 1 or claim 16 can be considered to recite a broader limitation than that recited in claim 1. In either instance claim 16 fails to narrow the scope of the parent claim and therefore the requirements of 35 U.S.C. (d) have not been met.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al discloses the phosphorescent compound having the following formula ([0007] - III):

    PNG
    media_image1.png
    345
    356
    media_image1.png
    Greyscale
,
where (A1-A2) corresponds to the first ligand of the claims and is one of the bidentate ligands ([0019]):

    PNG
    media_image2.png
    401
    406
    media_image2.png
    Greyscale
,
where Z is S or NR. Accordingly, when Z is NR, the reference discloses an imidazole ring corresponding to the recited first heteroaryl ring. The imidazole ring is directly bonded to the metal M. The group R is disclosed as corresponding to R11, where R11 is a C3-40 aryl or a C3-40 heteroaryl ([0011]-[0012]). These substituents are substituted with one or more substituents X, where X is N(R12)2, CN, NO2, etc. ([0013]). Accordingly the disclosure of the reference encompasses aryls and heteroaryl substituted at the ortho positions. The metal atom M is Ir ([0009], [0022], and [0156]). 
It is noted that the ligand discussed above, the ligand possesses a benzoimidazole which would appear to be outside the scope of the present claims requiring that first ring is an imidazole.  However, the claim recites that the first ligand comprises a first ring and in light of the phrase “comprising” the first ligand is open to the inclusion of other elements, including other rings either bonded or fused to the first ring. Therefore the instant claim does not exclude the fused benzene in the benzoimidazole as disclosed by the reference.
	From Formula (III) above, it is clear that the compound is a neutral heteroleptic compound and comprises a second ligand which is clearly different from the first ligand. In the ligand of the reference, the carbon atom between the two (2) nitrogen is substituted by a 
	Regarding the recited second ligand, it is noted that the reference discloses that one (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a fused 4- to 7-memebered cyclic group such as aryl ([0011]). The reference discloses “aryl” as encompassing phenyl ([0169]). Thus, when (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a benzene ring the benzene ring bonded to the isoquinoline become a naphthalene ring
From the above, the recited second ligand is a naphthalene isoquinoline, i.e. recited ring A is an isoquinoline and recited ring B is a naphthalene, where rings A and B are bonded to the metal as recited in the present claims. Finally, it is noted that this second ligand is a naphthalene-isoquinoline and not a phenylquinoline or phenylisoquinoline as excluded by the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claims 2-4, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose the computed singlet-triplet gap of the compound as comprising at least one first aryl or heteroaryl ring directly bonded to the metal, where the first ring is substituted by a second aryl or heteroaryl ring which is not directly bonded to the metal and which is substituted at both ortho positions by groups other than H or halide, where the first ring is an imidazole, benzene, naphthalene, quinoline, isoquinoline, pyridine, pyrimidine, pyridazine, pyrrole, oxazole, thiazole, oxadiazole, thiadiazole, furan, or thiophene ring, and where the metal is selected from the group consisting of the nonradioactive metals with atomic numbers greater than 40. Therefore, the claimed physical properties of the metal complex would naturally arise (See MPEP § 2112.01). 
If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed metal complex. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, see MPEP 2112.01 II.

Regarding claim 5, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited third rings is bonded to the metal as recited in the instant claim.

comprising at least one first aryl or heteroaryl ring directly bonded to the metal, where the first ring is substituted by a second aryl or heteroaryl ring which is not directly bonded to the metal and which is substituted at both ortho positions by groups other than H or halide, where the first ring is an imidazole, benzene, naphthalene, quinoline, isoquinoline, pyridine, pyrimidine, pyridazine, pyrrole, oxazole, thiazole, oxadiazole, thiadiazole, furan, or thiophene ring, and where the metal is selected from the group consisting of the nonradioactive metals with atomic numbers greater than 40. Therefore, the claimed physical properties of the metal complex would naturally arise (See MPEP § 2112.01). 
If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed metal complex. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, see MPEP 2112.01 II.

Regarding claims 11-15, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose the delta E of the compound as recited in the present claims. However, the reference discloses the claimed metal complex.  According to Paragraph comprising at least one first aryl or heteroaryl ring directly bonded to the metal, where the first ring is substituted by a second aryl or heteroaryl ring which is not directly bonded to the metal and which is substituted at both ortho positions by groups other than H or halide, where the first ring is an imidazole, benzene, naphthalene, quinoline, isoquinoline, pyridine, pyrimidine, pyridazine, pyrrole, oxazole, thiazole, oxadiazole, thiadiazole, furan, or thiophene ring, and where the metal is selected from the group consisting of the nonradioactive metals with atomic numbers greater than 40. Therefore, the claimed physical properties of the metal complex would naturally arise (See MPEP § 2112.01). 
If it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the Applicants’ position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed metal complex. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, see MPEP 2112.01 II.

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the group Z is given by N-R, where R is ortho-substituted aryl of heteroaryl. Thus, the reference discloses a ligand where the second ring is attached to the second nitrogen atom of the imidazole ring.

Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the metal is Ir.

Regarding claim 18, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the metal is Ir.

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the metal is Ir.

Regarding claim 20, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and an emissive layer located between the above and the cathode ([0176] and [0178]-[0182]). The emissive layer comprises a phosphorescent compound having the following formula ([0007] - III):

    PNG
    media_image1.png
    345
    356
    media_image1.png
    Greyscale
,
where (A1-A2) corresponds to the first ligand of the claims and is one of the bidentate ligands ([0019]):

    PNG
    media_image2.png
    401
    406
    media_image2.png
    Greyscale
,
where Z is S or NR. Accordingly, when Z is NR, the reference discloses an imidazole ring corresponding to the recited first heteroaryl ring. The imidazole ring is directly bonded to the metal M. The group R is disclosed as corresponding to R11, where R11 is a C3-40 aryl or a C3-40 heteroaryl ([0011]-[0012]). These substituents are substituted with one or more substituents X, where X is N(R12)2, CN, NO2, etc. ([0013]). Accordingly the disclosure of the reference encompasses aryls and heteroaryl substituted at the ortho positions. The metal atom M is Ir ([0009], [0022], and [0156]). 
It is noted that the ligand discussed above, the ligand possesses a benzoimidazole which would appear to be outside the scope of the present claims requiring that first ring is an imidazole.  However, the claim recites that the first ligand comprises a first ring and in light of the phrase “comprising” the first ligand is open to the inclusion of other elements, including other rings either bonded or fused to the first ring. Therefore the instant claim does not exclude the fused benzene in the benzoimidazole as disclosed by the reference.
	From Formula (III) above, it is clear that the compound is a neutral heteroleptic compound and comprises a second ligand which is clearly different from the first ligand. In the ligand of the reference, the carbon atom between the two (2) nitrogen is substituted by a 
	Regarding the recited second ligand, it is noted that the reference discloses that one (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a fused 4- to 7-memebered cyclic group such as aryl ([0011]). The reference discloses “aryl” as encompassing phenyl ([0169]). Thus, when (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a benzene ring the benzene ring bonded to the isoquinoline become a naphthalene ring
From the above, the recited second ligand is a naphthalene isoquinoline, i.e. recited ring A is an isoquinoline and recited ring B is a naphthalene, where rings A and B are bonded to the metal as recited in the present claims. Finally, it is noted that this second ligand is a naphthylene-isoquinoline and not a phenylquinoline or phenylisoquinoline as excluded by the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. (U.S. 7,902,374, hereafter U.S. ‘374). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below.

Claim 14 of U.S. ‘374 recites the following compound:

    PNG
    media_image3.png
    217
    298
    media_image3.png
    Greyscale



Furthermore, it is noted that: 
Claim 14 of U.S. ‘374 encompasses the subject matter recited in claims 17-19.

Claims 1 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,586,204 (hereafter U.S. ‘204). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below.

Claim 1 of U.S. ‘204 discloses the following compound:

    PNG
    media_image4.png
    241
    393
    media_image4.png
    Greyscale
.
In the compound, the first aryl is an imidazole substituted with a benzene ring. The benzene ring is substituted at both the ortho positions and the metal is Ir. While U.S. ‘204 does not recite that the compound is a phosphorescent compound, it is the Examiner’s position that the compound of the reference is necessarily a phosphorescent compound as recited in the instant claims. In light of the above, instant claim 1 encompasses the compound recited in U.S. ‘204.

		Claim 1 of U.S. ‘204 recites a compound encompassed by instant claim 16.
		Claim 1 of U.S. ‘204 recites a compound where the metal is Ir, encompassing the subject matter recited in instant claims 17-19.

Claim 2 of U.S. ‘204 recites an organic light emitting device comprising an anode, a cathode, and an organic emitter layer disposed between the anode and cathode. The emitter layer comprises the following compound:

    PNG
    media_image4.png
    241
    393
    media_image4.png
    Greyscale
.
In the compound, the first aryl is an imidazole substituted with a benzene ring. The benzene ring is substituted at both the ortho positions and the metal is Ir. While U.S. ‘204 does not recite that the compound is a phosphorescent compound, it is the Examiner’s position that the compound of the reference is necessarily a phosphorescent compound as recited in the instant claims. In light of the above, instant claim 20 encompasses the compound recited in U.S. ‘204.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejection of claim 1 as set forth in Paragraph 14 of the previous Office Action is hereby withdrawn. Furthermore, in light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Finally, in light of the amendments the 35 U.S.C. 102, 35 U.S.C. 103, and double patenting rejections a set forth in Paragraphs 18-20, 24, 28, and 30-32  of the previous Office Action are hereby withdrawn. 

While claims 1 and 20 have been amended, the prior art reference Kwong et al remains relevant against the present claims for the reasons set forth above. Furthermore, while the scope of claim 1 has been narrowed, the 35 U.S.C. 112 first paragraph rejection of claims 2-4 and 6-15 as set forth in Paragraph 16 of the previous Office Action remains for the reasons set forth above.

Regarding Kwong et al, Applicants argue that as amended (A1-A2) is a phenyl-quinoline or phenyl-isoquinoline which is excluded from the present claims.  However, as discussed above, the reference discloses one (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a fused 4- to 7-memebered cyclic group such as aryl. The reference discloses “aryl” as encompassing phenyl ([0169]). Thus, when (1) of R1 and R2 or R2 and R3 or R3 and R4 together form a benzene ring the benzene ring bonded to the isoquinoline and the recited first ligand is a naphthalene isoquinoline which is not excluded by the present claims.

It is noted that on Page 11 of the Remarks filed on 11/8/2021, Applicants state that a terminal disclaimer has been filed thereby overcoming the double patenting rejections as set forth in the previous Office Action. However, given that no terminal disclaimer has been filed with the Office, the double patenting rejections as set forth in the previous Office Action are maintained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767